Citation Nr: 0713595	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  03-27 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from March 1986 until March 
1990 and again from January 1991 to April 1991. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Louisville, Kentucky.

This matter was previously before the Board in May 2004 and 
was remanded for further development.


FINDING OF FACT

Competent clinical evidence of record does not establish that 
a current low back disability is related to active service 
and the initial manifestation of arthritis was many years 
after service.


CONCLUSION OF LAW

A low back disability was not incurred in, or aggravated by 
service, nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the claim by means of 
June 2002 and May 2004 letters from VA to the appellant.  
These letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
pertinent evidence and/or information in his possession to 
the AOJ.  Additionally, a December 2006 communication 
informed the veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman.

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because complete 
VCAA notice in this case was not accomplished prior to the 
initial AOJ adjudication denying the claim, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice was harmless error.  Although the notice was provided 
to the appellant after the initial adjudication, the claim 
was readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial to him.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. 

Legal criteria

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).



Presumptive service connection

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2006).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The veteran asserts that service connection is warranted for 
a low back disability.  The veteran claims that he injured 
his back while on active duty in 1991 when he jumped off a 
truck and landed on his back.  

The first question for consideration in evaluating a service 
connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, X-
rays taken in November 2006 revealed grade I retrolisthesis 
of L5 over S1 with minimal degenerative changes visualized at 
L5-S1 and L4-5.  Further, the November 2006 VA examiner 
indicated that the veteran has degenerative disc disease and 
lumbar intervertebral disc syndrome, by history.  Based on 
this evidence and resolving any doubt in the veteran's favor, 
the Board finds a current disability and the first element of 
a service connection claim is therefore satisfied.

With respect to an in service incurrence, the veteran's 
February 1986 entrance examination report noted that his 
spine and other parts of the musculoskeletal system were 
normal.  His service medical records contain no complaints or 
findings indicative of low back problems during active duty.  
Further, his spine was clinically evaluated as normal on his 
March 1991 separation examination.  A report of medical 
history, completed at the time of separation from service in 
March 1991, indicates that the veteran reported he had 
injured his back two weeks earlier while getting out of the 
back of a truck.  It was noted that the veteran did not have 
any problems at the time of the separation examination.  

After service, the Board notes that the veteran was seen in 
January 1992 by F.A.M., M.D., for complaints of back pain off 
and on since service.  Dr. F.A.M. noted that the "general 
quality of [the veteran's] symptoms suggest more pain due to 
degenerative change."  No neurologic symptoms were noted nor 
was there indication that radiographic studies were 
performed.  The Board also notes that there are no other 
clinical records dated within 1 year of the veteran's 
separation from service.  As there is no objective evidence 
that the veteran had arthritis manifested to a degree of 10 
percent or more within 1 year from the date of separation 
from service, the Board finds that the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.  See 38 C.F.R. 
§ 3.307(a)(3).    

The medical evidence of record indicates that the veteran 
injured his back on April 9, 1996 while throwing a 5 gallon 
container of oil across a bridge.  Contemporaneous private 
medical records show that the veteran was treated for low 
back problems.  However, none of the private physicians 
linked the veteran's back problems in any way to an in-
service back injury.

Upon VA examination in April 2003, the veteran was diagnosed 
with a history of chronic low back pain.  After reviewing the 
claims folder and performing a physical examination, the VA 
examiner opined that it is less likely that the severity of 
the veteran's pain is related to his in-service back injury.  
The examiner stated that the veteran's physical and 
neurological examinations were unremarkable except for a 
slight decrease in extension of the lumbar spine.  It was 
further noted the veteran's pain severity did not match the 
evidence shown via physical examination and diagnostic 
studies.  The Board places a high probative value on this 
examination report because the claims folder was reviewed and 
a detailed supporting rationale was provided.

In November 2006, after reviewing the claims folders and 
performing a physical examination, a second VA examiner 
opined that it is unlikely that the veteran's low back 
disability is causally related to the injury he sustained in 
service.  The examiner based his opinion on the veteran's 
documentation that he returned to full function after service 
and was able to perform his job duties as a coal mine worker 
until suffering on-the-job injuries in 1995 and 1996.  The VA 
examiner further stated that because the veteran admitted 
returning to full function, the back injury sustained in 
service was not a permanent injury.  The Board finds this 
opinion to be highly probative because the examiner reviewed 
the veteran's medical history (including service medical 
records) and provided a thorough rationale supporting his 
opinion. The Board also notes that none of the other 
competent medical evidence of record indicates that his low 
back disability is causally related to, or aggravated by, his 
active service.

The Board notes that Commonwealth of Kentucky Department of 
Workers' Claims and the Social Security Administration (SSA) 
have both determined that the veteran to be unable to seek 
and maintain gainful employment due to a low back disability 
in August 1997 and in September 1997, respectively.  The 
Board acknowledges that the veteran was awarded disability 
benefits by the Commonwealth of Kentucky and SSA.  However, 
while SSA records and other disability records are 
"pertinent" to VA claims, they are not controlling for VA 
determinations.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
370-71 (1992); Collier v. Derwinski, 1 Vet. App. 412, 417 
(1991).  Moreover, in the present case, a review of the 
medical records used to make the disability determinations in 
1997 did not show that any in-service back injury contributed 
to the veteran's post-service injuries sustained while 
working in the coal mines in 1995 and 1996.

The veteran has expressed a belief, including in his 
September 2003 substantive appeal, that his low back 
disability is causally related to active service.  However, 
the Board notes that the veteran has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In conclusion, the probative, competent evidence does not 
relate the veteran's current low back disability to his 
active service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a low back disability 
is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


